Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin et al., US Pub. No.20110072496 in view of Watson et al., US Pub. No.20140053126.
As to claim 1, Bertin discloses a method for distributing contact discovery and managing matter asset access, the method comprising: 
creating a matter in a matter management system (managing invitation coupon system, see fig.1, [0083]) and  identifying a first invitation, from one of one or more matter participants, to a first user (100 fig.1) previously associated in the matter management system with contact information and 
adding a first contact of the first user as an additional one of the one or more matter participants (managing invitations may be linked to the address book of the user 100 so as to be able to allocate rights to categories already created in his address book or to specific contacts, see [0086] and [0100]); identifying a second invitation, from the first user, to a second user not previously associated in the matter management system with contact information and adding a second contact of the second user (102 fig.1) as an additional one of the one or more matter participants (using user 100 to generate invitation coupons or modify/delete existing invitations and advised the services 104 to which affords access to at least one of his correspondents or contacts 102, see [0101] to [0103]);
wherein adding the second user comprises: determining a role of the second contact in relation to the matter, matching matter assets to the determined role and granting access, to the second user, for the matched matter assets (user 100 can optionally associate with an invitation coupon a personal identifier characterizing the recipient 102, so as to guarantee that only the person possessing this personal identifier will be able to access the services 104 authorized in the invitation coupon, see [0107] to [0110]).
Bertin does not specifically discloses obtaining approval from an administrator of the matter to add the second contact. However, Watson discloses obtaining approval from an administrator of the matter to add the second contact (implementing the Builder administrators tio review all published sites and apps, allowing easy review and approval, and enable role-based editor access, see [0058] to [0059]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Bertin’s teachings into the computer system of Bertin to control user access because it would have enabled easy and rapid integration with existing web services, content management systems, third party data sources and other backend systems.As to claim 2, Bertin discloses the adding the second contact further comprises creating the second contact upon the second user accessing the matter management system by: prompting the second user for profile information and receiving a role designation for the second contact and  wherein the role designation is used in the determining of the role of the second contact in relation to the matter (see [0158] to [0162]). As to claim 3, Bertin discloses receiving a designation from the second user that the second user is a superior to one or more other users; and receiving a verification, from each particular user of the one or more other users, that the second user is a superior to that particular user and, in response to each verification, designating a confirmed superior relationship of the second contact to a contact of the particular user (see [0032] to [0043]). As to claim 4, Bertin discloses receiving a designation from the second user that the second user a subordinate to a third user; and in response, designating a confirmed subordinate relationship of the second contact to a third contact for the third user (see [0032] to [0043]). As to claim 5, Bertin discloses receiving a designation from the second user that the second user is a member of an organization including the third user; inviting the third user to the matter management system; and associating the second contact and the third contact with the organization (see [0100] to [0111]). As to claim 6, Bertin discloses the second invitation included contact information for the second user, and wherein the adding the second contact further includes authenticating the second user by sending, based on the contact information, a message to the second user and receiving proof, from the second user, that the second user received the message (see [0100] to [0111]). As to claim 7, Bertin discloses the first user is previously associated in the matter management system with contact information resulting from a process including: creating an organization profile for an organization; and iteratively, for two or more organization members from a list of organization members: creating a contact with a profile having information from a database associated with the organization; associating the contact with the organization; assigning a role to the contact based on the organization member's position in the organization; identifying and assigning a superior for the contact; identifying and assigning one or more subordinates for the contact; and confirming, with one or more of the subordinates, that they are subordinates of the organization member (see [0121] to [0128]). 
Claims 9-15 are rejected for the same reasons set forth in claims 1-7 respectively.

Claims 17-20 are rejected for the same reasons set forth in claims 1-3 and 7 respectively.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin and Watson as in above and further in view of Frost, US Pub. No.20050273346.
As to claims 8 and 16, Bertin discloses the first user is a agent; wherein the second user ; wherein the method further comprises: identifying a third invitation to not previously associated in the matter management system with contact information; adding a contact as an additional one of the one or more matter participants, identifying a fourth invitation, from the  , to a not previously associated in the matter management system with contact information; and adding a contact of the an additional one of the one or more matter participants (see [0100] to [0110).  Neither Bertin nor Watson discloses a real estate agent and buyer, real estate lender and real estate funder.  However, Frost discloses a real estate agent and buyer, real estate lender and real estate funder (see [0078] and [0121] to [0128]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to impellent Frost’s teachings into the computer system of Bertin to control data transactions because it would have assisted participants in real estate transactions in sharing real estate information while providing information security that is tailored to the special needs and roles of participants in real estate transactions.
Conclusion
 6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/KHANH Q DINH/Primary Examiner, Art Unit 2458